Citation Nr: 1620767	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm disability (claimed as a bruised deltoid muscle).

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to January 1993, to include service in South West Asia from December 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) from March 2008 (service connection for right arm, left wrist, stomach and headaches) and April 2010 (initial grant of service connection for left knee) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

These matters were most recently before the Board in April 2014.  At that time, the Board reopened the claims for service connection for headaches and disabilities of the right arm, left wrist and stomach and remanded them as well as the left knee increased initial rating claim for additional development.

The matter of an increased initial rating for a left knee disability is addressed herein.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee disability has been manifested by pain with some impairment of motion; flexion is not limited to 30 degrees or less; extension is not limited to 5 degrees; and there is no recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left knee impaction injury are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5099-5024, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's left knee disability has not significantly changed and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his April 25, 2007 claim for service connection for a left knee disability).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

In the rating action on appeal, the RO granted service connection for residuals of a left knee impaction injury.  In granting service connection, the RO noted that service treatment records showed a 1992 left knee injury after "hitting on tank" and as assessment of "resolving MCL strain."  

The RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5024.  DC 5099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the claim under Code 5024, for the evaluation of tenosynovitis, which is rated as degenerative arthritis (under 38 C.F.R. § 4.71a, Code 5003).  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved or, in this case, the knee and leg under Codes 5260 (limitation of flexion) and 5261 (limitation of extension), both located in 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Code 5003.  Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  

Code 5260 (for limitation of flexion) provides for a 0 percent rating when flexion is limited to 60 degrees, a 10 percent rating when flexion is limited to 45 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 30 percent rating when flexion is limited to 15 degrees.  Code 5261 provides for a 0 percent rating for extension limited by 5 degrees, a 10 percent rating for extension limited by 10 degrees, a 20 percent rating for extension limited by 15 degrees, and a 30 percent rating when extension is limited to 20 degrees.  38 C.F.R. § 4.71a.  

The normal range of motion of the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004). 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating; moderate recurrent subluxation or lateral instability warrants a 20 percent rating; and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5257.  A claimant who has arthritis and instability of the knee may be rated separately under Codes 5010-5003 and 5257, but any such separate rating must be based upon additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

Based on a review of the evidence, the Board finds that the schedular criteria for a rating greater than 10 percent for the Veteran's service-connected residuals of left knee impaction injury is not met or nearly approximated at any time during the appeal period.  

On VA examination in July 2007, the Veteran had 0 to 140 degrees of active, passive and against resistance left knee flexion (with popping and crepitus with discomfort from 30 to 90 degrees).  He had no left knee laxity with varus and valgus stress testing.  The examiner noted that the Veteran sustained some chondral cartilage damage to the patella and the trochlear of the femur and, because of the recurrent swelling in the knee, he most likely has some loose bodies in the knee.  

During his December 2013 Board hearing, the Veteran testified that the 10 percent rating currently in effect for his service-connected left knee disability does not reflect consideration of his pain and instability.  He reported that, without use of his brace, his left knee would give out.  

VA treatment records show treatment for complaints of recurrent left knee pain.  These records include an April 2014 report of orthopedic surgery consultation which notes that the Veteran complained of instability and catching/clicking of his left knee and limitation of activities secondary to pain with swelling.  Left knee range of motion was 0 to 130 degrees of active and passive motion limited by anterior knee pain.  

A May 2014 VA examination report notes left knee flexion to 125 degrees (with pain beginning at 125 degrees) and no limitation of extension, including on repetitive use testing.  There was no objective evidence of painful motion or impact on left knee function during flare-ups.  It is noted that less movement than normal, pain on movement, swelling and mild thigh atrophy (left 51 centimeters and right 53 centimeters) resulted in left knee functional loss/impairment.  Left knee muscle strength and joint stability were normal and there was no patellar subluxation/dislocation.  There was crepitus and popping with motion, tender lateral plica and positive patella grind test.  X-ray studies did not show arthritis, fracture or dislocation.  The examiner reviewed a May 2014 MRI study that was "unremarkable." The examiner diagnosed patellofemoral syndrome due to impaction injury.  The examiner further noted that the Veteran's left knee condition does not impact his ability to work.  

Based on a review of the evidence, the Board finds that the schedular criteria for a rating greater than 10 percent for the Veteran's service-connected left knee disability is not met or nearly approximated.  At no point during the period on appeal did the Veteran's left knee disability manifest flexion limited to 45 degrees or less.  The functional loss as a result of less movement than normal, pain on movement, swelling and mild thigh atrophy is compensated with the 10 percent assigned rating.  A separate compensable evaluation for limitation of extension is not warranted as his left knee disability has not manifested extension limited to 10 degrees or more.  In addition, although the Veteran has reported a sensation of giving way, a separate compensable evaluation for recurrent subluxation or lateral instability of the knee is not warranted as there is no objective evidence of any instability of the left knee. 

Upon review of the VA examination reports and the Veteran's VA and private treatment records (showing ongoing treatment for knee complaints), the Board finds that the schedular criteria for higher ratings under 38 C.F.R. § 4.71a for his service-connected left knee disability is not met.

The Board has also considered the Veteran's lay statements that his left knee disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of left knee disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which his left knee disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board further finds that referral for extraschedular consideration is not warranted.  Given that this a rating by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's left knee disability is primarily manifested by symptoms of limitation of motion due to pain, crepitus and popping with motion, swelling and mild thigh atrophy.  Those symptoms are similar to the diagnostic codes used to rate knee disabilities.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not reasonably raise a claim for TDIU.  A January 2016 VA examination report (in connection with an unrelated matter) shows that the Veteran is employed full-time as a jail attendant and he has not claimed that his knee disability prevents such employment.  Therefore, a claim for a TDIU rating has not been raised by the record with regard to this appeal.


ORDER

A rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his service connection claims.  See 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) show November 1989 treatment for diarrhea, September 1990 treatment for right shoulder injury and he complained of right shoulder and left wrist problems upon service separation in November 1992.  He also contends that he sustained a left wrist injury during the same incident in which he sustained his service-connected left knee injury.  Post service treatment records include the Veteran's complaints, initially noted in 1994, of a history of headaches since the Gulf War and assessment of migraines; November 1999 report of left wrist injury and February 2000 left wrist imaging report showing findings consistent with degenerative changes; January 1997 complaint of a two year history of stomach pain and October 2001 assessment of possible irritable bowel syndrome (IBS) and a finding of right shoulder minimal degenerative changes noted on report of March 2010 VA X-ray examination (although the VA joints examination report in connection with this X-ray study notes that no such degenerative changes were observed).  VA examinations, including most recently in March 2010 (right shoulder, left wrist and stomach complaints) and February 2015 (right shoulder and left wrist), provide opinions against the Veteran's claims.  However, because these opinions do not address the Veteran's competent allegations of ongoing right shoulder, left wrist and stomach complaints since his Gulf War service, they are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, he has not been afforded a VA examination for his headache claim.  Given the lay statements and testimony from the Veteran that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous right shoulder, left wrist, headache and stomach symptoms, and whether such disorders are related to service) are medical questions, and an examination to secure opinions that address these questions is necessary.

Finally, it is noted that the Veteran testified to having reinjured his right shoulder during a November 2013 struggle with a prisoner at work and having received emergency room (including X-ray) treatment as a result of this incident.  Copies of his emergency room treatment records in connection with this incident have not been obtained.  Complete VA and private treatment records are likely to contain pertinent information (reports of ongoing VA treatment are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his right shoulder, left wrist, headache and stomach complaints and to provide authorizations for VA to obtain records of any such private treatment (to specifically include records of his November 2013 emergency room treatment for his right shoulder.)  After securing the necessary release, take all appropriate action to obtain the identified records.  Updated records of all VA treatment should be obtained.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right shoulder and left wrist disorders.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that a right arm and/or shoulder disorder (claimed as a bruised deltoid muscle), including arthritis, was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include as a result of right shoulder injury therein?

b)  Is it at least as likely as not (a 50 percent probability or greater) that a left wrist disorder, including arthritis, was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include as a result of left wrist injury therein? 

The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service right shoulder and left wrist injury and symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his stomach complaints, to include whether he suffers from an undiagnosed disability manifested by gastrointestinal symptoms.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following:  

a)  Does the Veteran suffer from any gastrointestinal symptoms that cannot be attributed to a known diagnosis, to include IBS? 

b)  If any of the gastrointestinal symptoms/conditions listed in a) cannot be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed illness?

c)  If the symptoms/conditions listed in a) can be attributed to a known diagnosis, is it at least as likely as not (within the realm of 50 percent probability or greater) that they were caused or aggravated by service, to include environmental conditions in the Persian Gulf, or otherwise as shown in the service treatment records?

The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service gastrointestinal symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his migraine headaches.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following:  

Is it at least as likely as not (a 50 percent probability or greater) that a headache disorder was manifest in service or is otherwise causally related to service? 

The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service headache symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


